Citation Nr: 0517640	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had reported active service from October 1966 to 
July 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Hartford, Connecticut Regional Office 
(RO) that denied a disability rating in excess of 50 percent 
for PTSD.  The appellant expressed dissatisfaction with this 
rating determination in a notice of disagreement received in 
November 2001 and has perfected a timely appeal to the Board.

The veteran was afforded a hearing before RO personnel in 
February 2003, and videoconference hearing before the 
undersigned in April 2005.  The transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran has not had a 
psychiatric examination since February 2003.  At that time, 
the examiner noted that the claims folder was not available 
for review and that no comparison could be made between the 
initial PTSD review examination and the current one.  The 
veteran's testimony at the April 2005 hearing portrayed a 
more severe disability than was indicated on most recent VA 
examination.  He is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The examination should take into account the records 
of prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

The veteran testified that he received monthly VA outpatient 
psychiatric treatment and also saw private practitioners for 
psychiatric symptoms, although he had difficulty remembering 
the names of the private care providers.  The record contains 
VA outpatient clinic notes dating through July 2003.  
Additionally, the appellant should be requested to provide 
the names and addresses of other physicians he consults for 
treatment in order to secure such records.  VA has a duty to 
request records of treatment.  38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2005).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be requested to 
provide authorization to retrieve 
records from any private provider he 
has seen for psychiatric disability.  
If a response is received, the 
information should be requested, if not 
already of record.

3.  VA outpatient clinical records 
dating from August 2003 pertaining to 
treatment for PTSD should be requested 
and associated with the claims folder.  

4.  The veteran should be scheduled for a 
VA psychiatric examination, to include an 
opinion concerning the current severity 
of his service-connected PTSD.  The 
claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examination report (or an addendum) 
should indicate whether the claims file 
was reviewed.  

The examiner should express an opinion as 
to whether the veteran has deficiencies 
in each of the following areas: work, 
school, family relations, judgment, 
thinking, and mood.  The examiner should 
also report a GAF score and provide an 
opinion as whether the clinical evidence 
supports a finding that the veteran has 
total occupational and social impairment 
on account of PTSD.  

5.  After ensuring that the development 
is complete, and that the examination 
report contains the requested 
information, readjudicate the issue of 
entitlement to an evaluation in excess 
of 50 percent for PTSD.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case.  
The case should then be returned to the 
Board if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


